Citation Nr: 1427691	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  05-28 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected arthritis right knee or instability, medial meniscus, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to January 1982.
The Board of Veterans' Appeals (Board) by a June 2012 decision, denied entitlement to service connection for a lumbar spine disability.  An appeal followed to the U.S. Court of Appeals for Veterans Claims (Court) and the parties to that appeal thereafter jointly moved the Court to vacate and remand the Board's decision.  The Court by its January 2013 order granted the parties' motion and the case has since been returned to the Board for further review.

Subsequently, in May 2013 the Board remanded for further development.  Specifically, the Board instructed that records from the United State Postal Service and Office of Workers' Compensation Programs of the U.S. Department of Labor be obtained.  These records are now included in the claims file.  Second, the Board instructed that the agency of original jurisdiction (AOJ) to readjudicated the claim to ensure statements submitted in April 2013 were given initial consideration by the AOJ.  This was accomplished by a September 2013 supplemental statement of the case.  Finally, a VA physician was requested to provide an opinion as to the nature and etiology of the Veteran's lumbar spine disability.  The requested opinion was provided in June 2013 with an addendum provided in August 2013.  However, as will be discussed below the opinion and addendum were inadequate.  In light of this the case was referred for an expert medical opinion as set forth in Veteran's Health Administration Directive 1602-01, dated February 4, 2013.  The requested opinion was provided in May 2014.  As a result, there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

  
FINDING OF FACT

The competent evidence of record indicates the Veteran suffers from a lumbar spine disability that has been caused by his service-connected arthritis right knee and instability, medial meniscus, right knee.




CONCLUSION OF LAW

A lumbar spine disability is caused by service-connected disabilities.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veteran contends that he suffers from a lumbar spine disability that is the result of an in-service fall or that is proximately due to, or in the alternative, aggravated beyond normal progression by his service-connected arthritis right knee or instability, medial meniscus, right knee.  Initially, the Board observes that the record supports service-connection for a lumbar spine disability as secondary to his service-connected right knee condition.  As such, the Board will not discuss direct service connection in the instant case.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The records contain VA medical opinions addressing a possible relationship between the Veteran's lumbar disabilities and active duty service; however, all but the April 2014 expert medical opinion are inadequate for adjudication purposes.  In March 2010, a VA examiner found that there was no medical evidence to suggest the Veteran's diagnosed lumbar strain was caused by service or permanently aggravated by service-connected arthritis or meniscal instability of the right knee.  The opinion was not accompanied by any specific rationale and the VA examiner only diagnosed a lumbar strain, despite clear medical evidence in the record demonstrating the presence of lumbar disc bulges, degenerative disease, and spondylosis.  This limited finding indicates that the examiner did not base his opinions on an accurate review of the facts.  

VA obtained an additional medical opinion from a second VA examiner in June 2013, with an August 2013 addendum, but again the opinion was inadequate.  The examiner did not address all the specific questions posed by the Board, including whether the Veteran's service-connected right knee disabilities aggravated the claimed lumbar spine disability.  

In light of the inadequacies of these opinions, the Board referred the case for an expert medical opinion of an orthopedic spine surgeon or a neurosurgeon.  In May 2014, a VA neurosurgeon replied that it is "at least as likely as not ... [t]hat the veteran's service connected right knee arthritis and meniscal instability caused or aggravated the lumbar spine pain."  In his rational the neurosurgeon noted "[k]nee pathology and pain can cause gait problems.  This may lead to further pain in his back." 

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In light of the May 2014 neurosurgeon's opinion indicating the Veteran's lumbar spine disability was at least as likely as not caused by his service-connected right knee conditions, and resolving all doubt in favor of the appellant, the Board concludes that service connection is warranted for a lumbar spine disability as due to service-connected disabilities.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.


ORDER

Service connection for a lumbar spine disability is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


